J-S27018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.B., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: G.J., FATHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 982 EDA 2022

              Appeal from the Order Entered March 15, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000737-2017

 IN THE INTEREST OF: J.M.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: G.J., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 983 EDA 2022

             Appeal from the Decree Entered March 15, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000081-2021

 IN THE INTEREST OF: M.J., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
 APPEAL OF: G.J., FATHER           :
                                   :
                                   :
                                   :
                                   :
                                   :       No. 984 EDA 2022

              Appeal from the Order Entered March 15, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000163-2019

 IN THE INTEREST OF: M.A.G.J.B., A     :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S27018-22


                                                  :
                                                  :
    APPEAL OF: G.J., FATHER                       :
                                                  :
                                                  :
                                                  :
                                                  :   No. 985 EDA 2022

                Appeal from the Decree Entered March 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000082-2021


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                             FILED NOVEMBER 14, 2022

       Appellant G.J. (Father) appeals from the decree and order granting the

petitions filed by the Philadelphia County Department of Human Services

(DHS) to involuntarily terminate Father’s parental rights to his minor children,

J.B., born in September of 2013, and M.J., born in November of 2018,

(collectively, the Children)1 and change the Children’s permanency goal to

adoption.    Father argues that DHS failed to present clear and convincing

evidence supporting the termination of his parental rights and failed to

consider Children’s best interests in changing the permanency goal to

adoption. We affirm.

       The relevant facts and procedural history are well known to the parties.

See Trial Ct. Op., 5/5/22, at 1-4.             Briefly, DHS became involved with the

family on August 8, 2018, after receiving a general protective services (GPS)

report alleging that A.B. (Mother) had been physically abusing J.B. and his
____________________________________________


1M.J. and J.B. are the minor children of Father and A.B. (Mother). The
Children also have half-siblings who are not included in the instant appeal.

                                           -2-
J-S27018-22



older half siblings. N.T. Hr’g, 3/15/22, at 7, 20-22. From October of 2018

through January of 2019, DHS provided in-home services for Mother. Id. at

59.   After Mother gave birth to M.J. in November of 2018, DHS received

additional reports alleging Mother’s “repeated, prolonged, or egregious failure

to supervise” or obtain proper medical care for the Children.       Id. at 55.

Throughout the time DHS provided services to Mother, DHS did not have

contact information for Father and had never seen him in Mother’s home. Id.

at 58-59.

      On January 29, 2019, DHS obtained an order of protective custody

(OPC) and placed the Children with Maternal Cousin. Following a shelter care

hearing on January 31, 2019, the trial court lifted the OPC, transferred

temporary legal custody of the Children to DHS, and maintained the Children’s

placement with Maternal Cousin. The trial court also appointed counsel on

Father’s behalf.

      On June 6, 2019, the trial court adjudicated the Children dependent and

transferred both the care and custody of the Children to DHS. In support of

the Children’s permanency goal of reunification, Father was referred to

Achieving Reunification Center (ARC) for appropriate services and ordered to

complete a parenting capacity evaluation (PCE).       See Goal Change Pet.,

2/16/21, Ex. A. The court also ordered Community Umbrella Agency (CUA)

to assess Father’s home and permitted Father to attend twice weekly

supervised visits with the Children. Id.




                                     -3-
J-S27018-22



      On July 23, 2019, CUA held a revised single case plan (SCP) meeting.

See Goal Change Pet., 2/16/21, Ex. A. Father’s parental objectives were to

comply with CUA services and court orders, complete a PCE, and attend ARC

services. Id. Father did not participate in the SCP meeting. Id.

      On October 10, 2019, the trial court conducted a permanency review

hearing. Father was referred to ARC for parenting classes, ordered to comply

with the PCE when scheduled, and provide proof of employment. See Goal

Change Pet., 2/16/21, Ex. A. The trial court also ordered CUA to evaluate

Father’s home within forty-eight hours. Id. Father’s twice-weekly supervised

visitation schedule remained in place. Id.

      The trial court conducted permanency review hearings at regular

intervals. Throughout the life of the case, Father’s SCP objectives remained

the same. Id. At the permanency review hearing on October 27, 2020, CUA

case manager Jasmine Jackson testified that although Father verified his

employment status, he failed to complete ARC as ordered.               N.T. Hr’g,

10/27/20, at 13. The trial court also heard testimony that Father had stopped

visiting or calling the Children for at least two months and that he had only

re-engaged in visitation at the beginning of September 2020. Id. at 13-14.

At the conclusion of the hearing, the trial court indicated that it would consider

changing the Children’s permanency goal and terminating Father’s parental

rights at the next hearing. Id. at 65. In the interim, the trial court ordered

Father to complete the PCE, engage in parenting classes, and continue with

his visitation schedule. Id. at 67.

                                      -4-
J-S27018-22



       On February 16, 2021, DHS filed petitions to change the Children’s

permanency goal to adoption. See Goal Change Pet., 2/16/21. In support,

DHS alleged that reunification with Father was inappropriate, as he had “failed

to achieve full and continuous compliance with the established SCP objectives”

and “also failed to consistently visit, plan for, and provide for [the Children]

throughout their time in placement.” Id. at Ex. A. That same day, DHS filed

a petition seeking involuntary termination of Father’s parental rights to

Children pursuant to 23 Pa.C.S. §§ 2511(a)(1), (a)(2), (a)(5) and (a)(8). See

Pet. for Involuntary Term., 2/16/21, at 1-11.

       The trial court conducted virtual evidentiary hearings on April 28, 2021

and June 1, 2021.2 DHS presented testimony from CUA case worker Jasmine
____________________________________________


2 Blake Mammuth, Esq. served as the Children’s guardian ad litem (GAL)
throughout the proceedings and represented the Children’s best interests.
Attorney Mammuth also represented M.J.’s legal interests.             N.T. Hr’g,
10/27/20, at 65; see In re Adoption of K.M.G., 240 A.3d 1218 (Pa. 2020).
The record reflects that M.J. has extensive development delays and was
entirely non-verbal at the time of the termination proceedings. N.T. Hr’g,
10/27/20, at 33-35; N.T. Hr’g, 4/28/21, at 118. Because M.J. could not
express his own preferences, the trial court did not appoint legal counsel on
his behalf. N.T. Hr’g, 10/27/20, at 65; see In re P.G.F., 247 A.3d 955, 964
(Pa. 2021) (holding that when a child’s best interests and legal interests do
not diverge, or where the child’s legal interests cannot be ascertained, a court-
appointed attorney may serve in the dual capacity of GAL and legal counsel).

Michael Graves, Esq., served as J.B.’s legal counsel during the termination
proceedings, and appeared at the hearings on his behalf. N.T. Hr’g, 4/28/21,
at 8. Attorney Graves testified that J.B. appeared to understand his options,
including adoption. N.T. Hr’g, 6/1/21, at 73. Attorney Graves stated that J.B.
said he was “fine where he is now” in foster care and “[h]e would like to be
adopted[,]” but also specifically stated that he wanted to maintain visitation
with his parents and his prior caretakers. Id. at 73-74.


                                           -5-
J-S27018-22



Jackson, who stated that Father had failed to meet his SCP objectives. N.T.

Hr’g, 4/28/21, at 95. With respect to parenting classes, Ms. Jackson stated

that although Father was referred to ARC several times, the referrals were

closed for non-participation. Id. at 92. Ms. Jackson explained that she also

provided Father with contact information for ARC, but “he didn’t feel like he

should have to do parenting class,” because the issues leading to the

Children’s placement did not occur while they were in Father’s custody. Id.

at 93. Ms. Jackson testified that Father “[e]ventually [] stated that he had

been reaching out to ARC, but that nobody was getting back to him.” Id. Ms.

Jackson also indicated that although Father ultimately engaged with ARC, he

did not do so until May of 2021. Id.

      Ms. Jackson testified that Father completed an initial home assessment

in 2019. Id. at 94. Ms. Jackson explained that while Father’s home was “not

structurally inappropriate,” Father’s housing was an issue because the

Children would have had to share a bedroom with both Father and Father’s

older child.   Id.   Ms. Jackson also noted that after Father was directed to

complete another assessment, Father stated that Mother was handling the

Children’s housing, but later said that he “might be moving,” and that he

would let Ms. Jackson know when he was ready for a home assessment. Id.

At the time of the termination hearing, Father’s housing requirement remained

outstanding. Id. at 95.

      With respect to visitation, Ms. Jackson testified that Father was

consistent until

                                      -6-
J-S27018-22


      October of 2019, at which point he stated that his work schedule
      was a barrier and he wasn’t going to be able to attend the visits
      during the week. . . however[,] he didn’t give me the work
      schedule which I needed to verify in order to give him Saturday
      visits until January of 2020.”

Id. at 96. Ms. Jackson explained that after visits became virtual in March of

2020, Father completed three visits, then stated that “the Zoom wouldn’t work

for him, at which point he didn’t have any more visits until they restarted in

person in August of 2020.”     Id.   Ms. Jackson stated that although Father

visited with the Children from August of 2020 to November of 2020, two visits

were subsequently cancelled due to weather, two visits were cancelled

because J.B. did not want to attend, and three visits were cancelled because

Father either failed to confirm them or indicated that he was unable to leave

work. Id. As a result of Father’s missed visits, Ms. Jackson stated that “[J.B.]

was upset” and on the next scheduled visit in January of 2021, “[J.B.] said he

didn’t want to come to because [] Father had missed the ones before.” Id. at

97. At that time, Father told Ms. Jackson that “M.J. was a baby and there

wasn’t a lot to do with him, so [Father] would wait [to resume visits] until

[J.B.] wanted to join.” Id. Father did not contact DHS about visiting with the

Children in January, February, or March of 2021. Id. at 99. Father ultimately

contacted DHS in April of 2021 and visits resumed after J.B. agreed to attend.

Id.

      Finally, with respect to the Children’s best interests, Ms. Jackson

testified that M.J. had extensive developmental needs and was completely

non-verbal at two years’ old. Id at 117-18. Ms. Jackson stated that in prior

                                     -7-
J-S27018-22



conversations with Father, he indicated that he only wanted custody of J.B.,

“because he felt like [M.J.] was a baby and needed to be with [Mother].” Id.

at 119. Ms. Jackson explained that although J.B. had become upset about

missed visits with Father in the past, J.B. no longer “displayed any negative

effects of not having contact with [F]ather” and would not suffer irreparable

harm if Father’s rights were terminated. Id. at 100-101. She also stated

because M.J. is young and has been in care for most of his life, he “hasn’t had

time to develop a bond with [] Father” and would not suffer irreparable harm

if Father’s rights were terminated. Id. at 102.

      Although Father gave some testimony at a virtual hearing on June 1,

2021, he experienced technical difficulties and was ultimately disconnected.

N.T. Hr’g, 6/1/21, at 67-72. After Father’s counsel indicated that he did not

have updated contact information for Father, the trial court found that Father

had waived his right to testify. Id. at 69-72. That same day, the trial court

issued orders terminating Father’s parental rights to the Children pursuant to

Section 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b), and changing the

Children’s permanency goals to adoption.

      Father subsequently appealed the trial court’s goal change and

termination orders as to both Children. On appeal, DHS filed an application

to remand the matter for further proceedings. On January 6, 2022, this Court

issued an order granting DHS’s application and remanded the case to allow

Father to testify. See Order, 1/6/22.




                                     -8-
J-S27018-22



      The trial court conducted an in-person hearing on March 15, 2022.

Father testified that he has a house, he loves the Children, and he wants them

returned to his custody. N.T. Hr’g, 3/15/22, at 26. Although Father confirmed

that he previously told Ms. Jackson that he only wanted custody of his older

son, J.B., Father stated that he “had a change of heart” and now wanted

custody of both children. Id. at 34. He also indicated that while he had not

been ready to care for M.J. previously, he did have the ability to care for the

Children and would “have [them] if [Mother] wasn’t ignorant.”       Id. at 44.

When asked if he took any responsibility for the circumstances that led to the

Children’s placement, Father stated: “It’s not on my watch. That happen[ed]

with [Mother]. It didn’t happen on my watch.” Id. at 45.

      Father indicated that, prior to the Children’s removal in 2019, he was

“hands on” with J.B., provided for the Children financially, and often had

custody of J.B. on the weekends. Id. at 47. However, Father stated that he

did not know M.J.’s age, date of birth, or whether M.J. had any special needs.

Id. at 44-45. When Father was asked if he knew “anything about [M.J.],” who

was removed from Mother’s custody as an infant, Father responded: “Nope

because y’all got him.” Id. at 45.

      When asked to explain why he failed to complete his SCP objectives,

Father repeatedly stated that DHS “dropped the ball.” Id. at 17, 36, 52. With

respect to visitation, Father claimed that he showed up for visits on several

occasions, but DHS had issues with staffing. Id. at 18. Regarding parenting

classes, Father initially stated that he did not need parenting classes because

                                     -9-
J-S27018-22



the problems that led to the Children’s placement were “the baby mom

department.” Id. at 18. Father later claimed that he had been going to the

classes, but he ultimately stopped going because “people [weren’t] there” and

he was “losing money” because he had to take time off from work. Id. at 38.

Father also stated that he decided to stay away from the Children because he

was frustrated, stressed out, and had “been going to that circus route for two

years and everybody [kept] assassinating [his] character.”         Id. at 52.

However, Father confirmed that he failed to complete the court-ordered

parenting capacity evaluation. Id. at 40.

       At the conclusion of the hearing, the trial court re-entered the decrees

terminating Father’s parental rights and the orders changing the Children’s

permanency goals to adoption.3 Father subsequently filed a timely notice of

appeal. Both Father and the trial court complied with Pa.R.A.P. 1925.

       On appeal, Father raises the following issues for review:

       1. Whether the trial court committed error by involuntarily
          terminating father [Father’s] parental rights where such
          determination was not supported by clear and convincing
          evidence establishing grounds for termination under the
          Adoption Act, 23 Pa. C.S. §§ 2511 (a)(1), (a)(2), (a)(5) and
          (a)(8)?

       2. Whether the trial court committed error by changing the
          [Children’s] permanency goal from reunification with the
          parent(s) to adoption without giving primary consideration to
          the developmental, physical, and emotional needs and welfare

____________________________________________


3 However, the trial court noted that Father’s parental rights were terminated
pursuant to Section 2511(a)(1) and (a)(2), and it did not include subsections
(5) or (8).

                                          - 10 -
J-S27018-22


           of the child as required by the Adoption Act, 23 Pa. C.S. §
           2511(b)?

Father’s Brief at 5 (some formatting altered).

                       Termination of Parental Rights

                                Section 2511(a)(1)

      Father argues that the trial court erred in terminating his parental rights

under Section 2511(a)(1) because he “never refused or failed to perform his

parental duties” and testified at the termination hearing that “he loves [the

Children] and that he wants to be reunited with them.” Id. at 27. Father

asserts that although he was not the Children’s primary custodian, he “had

been parenting and involved with [the C]hildren since their birth” and had

“ongoingly provided for . . . and maintained a parental relationship” with them

throughout their lives.       Id.     Further, Father emphasizes that “[t]he

dependency issues that led to the children’s removal from the home and

placement into DHS foster care arose solely from [M]other.” Id. Father also

claims that, unlike Mother, he has no history of “neglect, mental health,

parental    abuse,   [or]   illegal   substance   abuse”   and   has   maintained

“independent housing and sufficient income to satisfactorily care for [the

C]hildren without any county agency or state assistance.”         Id. Therefore,

Father concludes that “in the absence of DHS establishing and implementing

a meaningful reunification plan for [F]ather to comply with to facilitate

reunification, and in its failure to provide [Father] reasonable services and

assistance to meet the objectives of that plan, DHS failed in its burden” to



                                        - 11 -
J-S27018-22



establish   clear   and   convincing   evidence   supporting   the   involuntary

termination of his parental rights under Section 2511(a)(1). Id.

      In reviewing an appeal from an order terminating parental rights, we

apply the following standard of review:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. [In re R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010)]. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Instead, a decision
      may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,     partiality,
      prejudice, bias, or ill-will.

      As we discussed in R.J.T., there are clear reasons for applying an
      abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. Therefore, even where
      the facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).




                                       - 12 -
J-S27018-22



      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.’” Id. (citation omitted).

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b) . . . .

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we “may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).”   In re M.T., 101 A.3d 1163, 1179 (Pa. Super. 2014) (en banc)

(citation omitted).

      Section 2511(a)(1) provides as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at least six
         months immediately preceding the filing of the petition either


                                     - 13 -
J-S27018-22


         has evidenced a settled purpose of relinquishing parental claim
         to a child or has refused or failed to perform parental duties.

23 Pa.C.S. § 2511(a)(1).

      To meet the requirements of [Section 2511(a)(1)], “the moving
      party must produce clear and convincing evidence of conduct,
      sustained for at least the six months prior to the filing of the
      termination petition, which reveals a settled intent to relinquish
      parental claim to a child or a refusal or failure to perform parental
      duties.” The court must then consider “the parent’s explanation
      for his or her conduct” and “the post-abandonment contact
      between parent and child” before moving on to analyze Section
      2511(b).

      This Court has explained that a parent does not perform his or her
      parental duties by displaying a “merely passive interest in the
      development of the child.” Rather, “[p]arental duty requires that
      the parent act affirmatively with good faith interest and effort, and
      not yield to every problem, in order to maintain the parent-child
      relationship to the best of his or her ability, even in difficult
      circumstances.”

In re J.T.M., 193 A.3d 403, 409 (Pa. Super. 2018) (citations omitted).

      With respect to “parental duties,” this Court has explained:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance. This affirmative duty . . . requires
      continuing interest in the child and a genuine effort to maintain
      communication and association with the child. Because a child
      needs more than a benefactor, parental duty requires that a
      parent exert himself to take and maintain a place of importance
      in the child’s life.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted and

formatting altered).

                                     - 14 -
J-S27018-22



      Moreover, “[p]arental duty requires that the parent act affirmatively

with good faith interest and effort, and not yield to every problem, in order to

maintain the parent-child relationship to the best of his or her ability, even in

difficult circumstances.”   Id. (citation omitted).   “A parent must utilize all

available resources to preserve the parental relationship, and must exercise

reasonable firmness in resisting obstacles placed in the path of maintaining

the parent-child relationship.” Id. (citation omitted).

      Where the petitioners have presented clear and convincing evidence

that a parent has demonstrated a settled purpose of relinquishing parental

rights or has refused or failed to perform parental duties, “the court must

engage in three lines of inquiry: (1) the parent’s explanation for his or her

conduct; (2) the post-abandonment contact between parent and child; and

(3) consideration of the effect of termination of parental rights on the child

pursuant to Section 2511(b).” Matter of Adoption of Charles E.D.M., II,

708 A.2d 88, 92 (Pa. 1998) (citation omitted).

      Additionally, this Court has explained that

      [t]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a serious
      intent on the part of the parent to recultivate a parent-child
      relationship and must also demonstrate a willingness and capacity
      to undertake the parental role. The parent wishing to reestablish
      his parental responsibilities bears the burden of proof on this
      question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citations omitted).




                                     - 15 -
J-S27018-22



      Here, the trial court addressed the circumstances of Father’s efforts

towards reunification with the Children as follows:

      Ms. Jackson testified she established SCP objectives for Father and
      discussed the objectives with him. Father’s objectives were for
      him to contact ARC services for parenting[,] undergo a parenting
      capacity evaluation, undergo a home assessment, and
      employment verification. She testified [that] she made several
      referrals for parenting and also gave [Father] the contact
      information for ARC so he could call himself; however, Father did
      not attend. The referrals [Ms. Jackson] made were closed for non-
      participation. Initially, Father told [Ms. Jackson] that he didn’t
      feel like he should have to do parenting class because the incident
      with J.B. did not occur while the child was with him. Then Father
      told [Ms. Jackson] he had contacted ARC, but nobody got back to
      him. Father finally did engage in March of 2021. Ms. Jackson
      stated [that] Father never indicated to her or took any
      responsibility for the reasons his Children remained in care. He
      continued to blame the Mother.

      Ms. Jackson noted Father’s home assessment was completed in
      November 2019. The home was not structurally inappropriate
      however, the issue was that [the Children] would have to share a
      bedroom with Father’s other son who he has custody of. Recently,
      Father told her that the Mother was taking care of housing, then
      he told her he might be moving and would let her know when to
      do a home assessment, which never occurred. At this point,
      housing is an outstanding objective for Father.

      Regarding the parenting capacity evaluation (PCE), Ms. Jackson
      testified it was court ordered on [June 6,] 2019. Father had an
      appointment scheduled for March 25, 2020. And they reached out
      to him to a telephone number that was out of service. Therefore,
      the evaluation remains an outstanding objective for Father.

      Regarding visitation, Ms. Jackson testified Father was ordered to
      do visitation twice a week for one hour, but in February 2020,
      Father requested to do once a week for two hours. Father was
      consistent with visitation up until October of 2019, at which point
      he stated that his work schedule was a barrier and he wasn’t going
      to be able to attend visits during the week. However, Father never
      gave her a work schedule to verify in order to give him Saturday
      visits until January of 2020. Father’s visits then became virtual in


                                     - 16 -
J-S27018-22


     March of 2020, and then Father completed three visits. After that
     Father stopped the visiting because he said Zoom did not work for
     him and at that point, he did not have any more visits until they
     restarted in person in August 2020. Since then, Father visited
     until November 2020. Two visits were cancelled because of
     weather, and two visits with J.B. were not held because the child
     did not want to attend. Father then missed three visits because
     he was unable to attend because of work. By January 2021, J.B.
     stated he did not want any more visits. Father did not want to do
     visits just with M.J., so Father decided he would wait until J.B.,
     wanted to rejoin the visits for the visits to restart. Visits then
     restarted in April of 2021, because Father reached out to her and
     asked her to restart the visits.

                               *     *      *

     This court heard testimony from Father, who stated the Children
     were not in his care when they were injured and that he did not
     know of the injuries until months later when J.B. came to his
     house. He testified that M.J. had not been born at that time and
     the arrangement he had with Mother was that he would get J.B.
     on the weekend and then drop him back with Mother. He stated
     he did not get along with Mother, so he blocked her, and they did
     not communicate and therefore did not see his son. Later they
     communicated again, and he began seeing his son.

                               *     *      *

     Regarding the FSP objectives, Father testified he did not complete
     classes nor training because the “dropped the ball” and he was
     losing money. Father testified he did not need classes because he
     does not have any of the issues that brought his Children to care.
     He stated it was “the baby mom department.” Father testified he
     never missed a court date, except the last termination hearing in
     June. It was a Zoom video and that’s why he did not show up.
     He noted he has come to hearings for two years: “I’ve been going
     to this circus show. I’ve always come here.”

     Regarding visitation with [the] Children, Father testified he would
     drive to see his son and they would not have any staff or it would
     be miscommunication with other staff. He noted plenty of times
     he would go up there and they did not have anybody there so he
     could not see his son. He would complain but get no response.
     Father testified visits were not made available to him and he would
     drive up from work in New York at that time. He noted a couple
     of visits were cancelled. Father stated when a lot of things were

                                   - 17 -
J-S27018-22


     shut down, he participated in virtual visits but stated the Foster
     Mom was the problem[,] that she was acting up[, did] not pick up
     the phone and he could not communicate with her. . . .

Trial Ct. Op. at 17-19 (some formatting altered).

     After hearing Father’s testimony at the March 15, 2022 hearing, the trial

court explained:

     So this case came back from the Superior Court to allow Father to
     offer his version of the facts. And I have two complete binders of
     notes of testimony which I have incorporated into the record which
     has all of the testimony of the case workers. Specifically, notes
     of testimony 4/28/21, and 6/1/21, the two hearings that I held.
     And what I heard from father is a narrative, which he made up.
     Completely untruthful, completely self-serving, completely
     uncredible. We have a father who leaves these children. Says
     that he spent time with them yet doesn’t even know the birth date
     of his youngest child and struggled with the birth date of his oldest
     child. Didn’t do a Parenting Capacity Evaluation. Didn’t complete
     other services that were offered to him. And his excuse is, “I was
     stressed out, or I was busy working.” It’s a picture of a person
     who won’t let go but he doesn’t have the ability to parent these
     two children. They’ve been in care for thirty-eight months. I see
     the phenomena frequently. And the court reiterates its findings
     which it found earlier now having the benefit of Father’s
     testimony, which is completely made up and unbelievable. It
     doesn’t change the facts. It doesn’t change the facts of this case
     as established by the case workers at the first two hearings.

                                *     *      *

     Father has this fanciful vision of him having some contact with
     these children. The facts and the reality are quite different. He
     has not been a father and will not likely be a father
     notwithstanding this idea that he’s going to care for the children.
     The Children have been cared for by the Department of Welfare.
     And he’s not paying support for the children. He says he takes
     care of them, yet the taxpayers take care of them. That’s the
     harsh reality.

N.T. Hr’g, 3/15/22, at 53-55.


                                    - 18 -
J-S27018-22



      Following our review, we conclude that the trial court’s findings are

supported by competent, clear, and convincing evidence in the record, and we

find no error in the court’s legal conclusions. See S.P., 47 A.3d at 826-27.

The record reflects that, at the time of the termination hearing, the Children

had been in DHS’s care for thirty-seven-and-a-half months. See N.T. Hr’g,

3/15/22, at 40.    Although Father has been aware of his SCP objectives

throughout the life of the case, he has made minimal progress towards

reunification. Specifically, in the six-month period preceding the termination

petition, Father refused to attend parenting classes, failed to undergo a

parenting   capacity   evaluation,   did   not complete   a   required   housing

assessment, and failed to maintain consistent visitation with the Children.

Therefore, we agree with the trial court that, for a period far in excess of the

six-month statutory minimum, Father has refused to perform his parental

duties to the Children. See J.T.M., 193 A.3d at 409; see also B., N.M., 856

A.2d at 855.

      With respect to the explanations for his conduct, Father repeatedly

stated that he failed to complete his SCP objectives because DHS “dropped

the ball.” N.T. Hr’g, 3/15/22, at 17, 36, 52. Further, he claimed that he did

not need parenting classes, he had adequate housing, and his missed visits

with the Children were caused by DHS. Id. at 17. Finally, Father explained

that while he “wasn’t ready” to care for M.J. in the past, he was now willing

and able to provide appropriate housing and care for the Children. Id. at 44.




                                      - 19 -
J-S27018-22



However, in light the evidence presented by DHS at the termination hearings,

the trial court concluded that Father’s testimony was not credible.

       Finally, we note that although Father attended some visits with the

Children throughout the life of the case and during the six-month period

preceding the termination petition,4 his inconsistent contact with the Children

was insufficient to “demonstrate a serious intent . . . to recultivate a parent-

child relationship” or “a willingness and capacity to undertake the parental

role.” Z.P., 994 A.2d at 1119 (citations omitted).

       For these reasons, we discern no abuse of discretion by the trial court

in concluding that termination was appropriate under Section 2511(a)(1).

Accordingly, Father is not entitled to relief.

                                    Section 2511(b)

       Father also argues that DHS failed to present clear and convincing

evidence to prove that termination “would meet the best interests and

developmental, physical and emotional needs and welfare of [the Children].”

Father’s Brief at 31. In support, Father notes that “no expert, psychological

or therapeutic evidence or testimony was presented by DHS at trial to

establish that the permanent severing of all rights and relationship of [Father]

to his children would not cause significant detrimental effect or harm on [the

____________________________________________


4 As noted previously, although Father attended visits with the Children from
August until November of 2020, visitation ended after Father missed three
scheduled visits and J.B. decided he no longer wanted to see Father. Father
made no effort to resume those visits until April of 2021, two months after
DHS filed the petition to terminate Father’s parental rights.

                                          - 20 -
J-S27018-22



Children].” Id. Further, he claims that “[n]o credible evidence was presented

at trial as to the potential harm and damage that may occur to [the Children]

as the result of permanently severing all relationship, contact and rights of

them to [Father].” Id. Instead, Father asserts that DHS presented “scant

and superfluous information on this critical issue, introduced from the non-

expert, non-psychological, non-therapeutic testimony of its social worker who

is unqualified to give such opinion as a lay person witness.” Id. Therefore,

Father argues that the trial court abused its discretion by concluding that

termination was in the Children’s best interests.

      Section 2511(b) states in relevant part:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent . . . .

23 Pa.C.S. § 2511(b).

      “[T]he focus in terminating parental rights is on the parent, under

Section 2511(a), whereas the focus in Section 2511(b) is on the child.” In re

C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc) (citation omitted).

This Court has explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.



                                    - 21 -
J-S27018-22


      In addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, . . . the
      trial court should consider the importance of continuity of
      relationships and whether any existing parent-child bond can be
      severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (citations

omitted and formatting altered).       “Common sense dictates that courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.” In

re T.S.M., 71 A.3d 251, 268 (Pa. 2013) (citation omitted).

      “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.”   In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (citation

omitted). The question is whether the bond between the parent and the child

“is the one worth saving or whether it could be sacrificed without irreparable

harm to” the child. Id. at 764. “Section 2511(b) does not require a formal

bonding evaluation” and caseworkers may offer their opinions and evaluations

of the bond. Z.P., 994 A.2d at 1121 (citation omitted).

      Here, the trial court addressed the Children’s best interests as follows:

      Ms. Jackson testified she did not see a parent/child bond between
      Father and the Children. J.B. has not been in contact with Father
      recently and he has not displayed any negative effects of not
      seeing Father. J.B. had requested not to continue visits with
      Father, but visits were restarted in April 2021. Regarding M.J.,
      who has been in care since he was an infant, the child has not
      developed a bond with Father.          Ms. Jackson opined that

                                     - 22 -
J-S27018-22


      reunification would not benefit the Children because of [the] lack
      of parental bond with Father and that Father has failed to comply
      with his SCP objectives. She opined the Children would not suffer
      irreparable harm if Father’s parental rights were terminated and
      it is in the Children’s best interests to be adopted.

      Ms. Jackson stated the Children are currently in separate homes,
      however, . . . one of the foster parents who is currently fostering
      M.J. stated once she stabilized M.J., [there is a possibility that]
      she would be willing to have [J.B. and Mother’s other child] join
      their sibling at her house. Ms. Jackson opined [that the Children]
      would benefit from positive long-term parental relationships.

      On cross-examination by Blake Mammuth Esquire, GAL, Ms.
      Jackson testified that M.J., who is two years old, receives
      extensive developmental services because he is completely non-
      verbal. In [Ms. Jackson’s] previous conversations with Father, he
      expressed that he wanted custody of J.B. but not M.J. because he
      was a baby and needed to be with his Mother. She stated J.B.,
      who is seven years old, receives trauma therapy because he is
      terrified of Mother and refers to her as a demon. Ms. Jackson has
      contact with [J.B.’s] therapist, and adoption has been discussed
      with him and [J.B.] understands. J.B. is very verbal for a child of
      his age. J.B. is several grades ahead of other children because
      the schoolwork is too easy for him, and at one point they were
      talking about possibly skipping him to another grade.

                                 *     *      *

      This court heard credible, persuasive testimony from Mike Graves,
      Esq., [J.B.’s legal counsel,] who testified he spoke to J.B. and
      explained adoption and his other options.            It appeared to
      [Attorney Graves] that [J.B.] understood what adoption was and
      told him he was fine where he was now. J.B. told him he would
      like to be adopted, however, he also stated that he did want to
      still have visitation with his parents and his prior caretakers.

Trial Ct. Op. at 18-19.

      Based on our review of the record, we discern no abuse of discretion by

the trial court in concluding that termination of Father’s parental rights would

best serve the Children’s developmental, physical, and emotional needs and



                                     - 23 -
J-S27018-22



welfare. See S.P., 47 A.3d at 826-27. As noted previously, the trial court

credited Ms. Jackson’s testimony that the Children did not share a bond with

Father and would not suffer irreparable harm if Father’s parental rights were

terminated. Although Father takes issue with the lack of expert testimony,

such evidence is not required in a termination proceeding. See Z.P., 994 A.2d

at 1121 (holding that Section 2511(b) does not require a formal bonding

evaluation and that caseworkers may offer their opinions and evaluations on

whether a bond exists). Therefore, we agree with the trial court that DHS

presented clear and convincing evidence demonstrating that termination of

Father’s parental rights would serve the Children’s best interests. See R.N.J.,

985 A.2d at 276. Further, although Father claims that he has not had the

chance to bond with M.J., this Court has stressed that “a child’s life cannot be

held in abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities.” Interest of D.R.-W., 227 A.3d 905, 914

(Pa. Super. 2020) (citation and brackets omitted). For these reasons, Father

is not entitled to relief.

                             Goal Change Orders

      Father also argues that the trial court abused its discretion in changing

the Children’s goal from reunification to adoption by failing to give primary

consideration to the Children’s best interests. Father’s Brief at 31. However,

given our disposition concerning the termination of Father’s parental rights,

we conclude that his appeal from the goal change order is moot. See D.R.-

W., 227 A.3d at 917 (concluding that a goal change challenge is moot when

                                     - 24 -
J-S27018-22



this Court affirms the decree terminating parental rights); see also In re

Adoption of A.H., 247 A.3d 439, 446 (Pa. Super. 2021) (stating that “the

effect of our decision to affirm the orphans’ court’s termination decree

necessarily renders moot the dependency court’s decision to change [a c]hild’s

goal to adoption” (citation omitted)). In any event, to the extent Father claims

that the trial court failed to give primary consideration to the Children’s best

interests, his claim is belied by the record for the reasons stated previously.

Therefore, Father is not entitled to relief.

      For these reasons, we affirm the orders changing the Children’s

permanency goal from reunification to adoption and the decrees terminating

Father’s parental rights.

      Orders and decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                                      - 25 -